UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/4/2020
                                                                       :
EMMA OCASIO, et al.,                                                   :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   18-cv-10159 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
1555 GRAND CONCOURSE LLC, LIDIA                                        :
MANAGEMENT CORP.                                                       :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        On January 31, 2019, Plaintiff submitted a letter motion seeking to compel Defendants to
respond to certain Plaintiff Interrogatories and Requests for Production both as they relate to
Individual Plaintiffs and building-wide documents and communications. (Dkt. No. 65)
Defendant responded by letter on February 14, 2020, opposing Plaintiff’s letter motion and
cross-moving to compel Plaintiffs to participate in Court-annexed alternative dispute resolution
and to dismiss Plaintiff Suzanne Guthridge’s claims pursuant to Fed. R. Civ. P. 25. (Dkt. No. 66)
Plaintiff replied by letter on February 19, 2020. (Dkt. No. 67) Upon consideration of these letter
motions, the Court ORDERS the following:

    1. The motion to compel Court-annexed alternative dispute resolution is DENIED. The
       Court will not compel parties to participate in alternative dispute resolution against their
       wills.

    2. The motion to dismiss the claims of Plaintiff Suzanne Guthridge is GRANTED pursuant
       to Fed. R. Civ. P. 25(a)(1). A suggestion of death was made as to Ms. Guthridge and no
       timely motion for substitution has been made.

    3. ORDERED that Defendant shall complete production of responsive, non-privileged
       Plaintiff-specific emails and documents by April 4, 2020. No further extensions will be
       granted.

    4. In response to Plaintiffs’ Interrogatory 9 and Request for Production 19, ORDERED that
       Defendants produce any responsive documents related to complaints alleging disability
       discrimination by April 4, 2020. No further extensions will be granted.

    5. With respect to the remainder of the request for building-wide discovery, Defendants
       express the concern that Plaintiffs will use the requested discovery to make unwelcome
      approaches and contacts with building residents who are not parties to this lawsuit. The
      Court invites briefing on the question whether the Court (1) should order the production
      of the requested information with the proper names of the residents replaced by initials or
      (2) has the authority to condition an order compelling discovery on Plaintiffs’ agreement
      not to use that discovery to contact building residents (or may otherwise condition
      permission to obtain the discovery on limits on how it may be used) and whether in this
      case it should exercise such authority and how. Each party may submit a 3-page letter
      limited to these questions by filing it on ECF by Friday, March 6, 2020, at 5:00 p.m.


      SO ORDERED.


Dated: March 4, 2020                               __________________________________
New York, New York                                            LEWIS J. LIMAN
                                                          United States District Judge




                                               2
